Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-22-00290-CV

                                           Lorenza MATA,
                                              Appellant

                                                 v.

                                 Paul MORENO and Mayra Moreno,
                                          Appellees

                     From the 81st Judicial District Court, Wilson County, Texas
                                   Trial Court No. CVW1900393
                            Honorable Donna S. Rayes, Judge Presiding

PER CURIAM

Sitting:          Beth Watkins, Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: September 21, 2022

DISMISSED FOR WANT OF JURISDICTION

           Appellant seeks to appeal a judgment signed on March 30, 2021. The clerk’s record was

filed on August 4, 2022. On August 5, 2022, we issued an order noting that the judgment in the

clerk’s record does not appear to dispose of all claims in dispute between the parties. See Lehmann

v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (“[W]hether a judicial decree is a final

judgment must be determined from its language and the record in the case.”). Specifically, we

noted that the judgment does not appear to dispose of a counterclaim asserted in appellant’s March
                                                                                     04-22-00290-CV


24, 2021 first amended answer. No severance order appears in the record, and the judgment does

not state that it disposes of all parties and all claims. See id. at 206.

        A judgment that does not dispose of all parties and causes of action is not final and

appealable. See id. at 195; Ne. Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966).

Nevertheless, we may treat the notice of appeal as prematurely filed and allow appellant time to

present this court with a supplemental clerk’s record that includes a final, appealable order or

judgment. See TEX. R. APP. P. 27.2; Lehmann, 39 S.W.3d at 206; Iacono v. Lyons, 6 S.W.3d 715,

717 (Tex. App.—Houston [1st Dist.] 1999, no pet.) (per curiam). We therefore abated the appeal

and remanded this cause to the trial court for entry of a final judgment. We also ordered appellant

to ensure that a supplemental clerk’s record with a final, appealable judgment or order was filed

in this court by September 6, 2022. In our order, we cautioned that if appellant failed to cure the

jurisdictional defect as ordered, we would reinstate this appeal and dismiss it for want of

jurisdiction without further notice. See TEX. R. APP. P. 42.3(a).

        No supplemental clerk’s record or other response to our August 5, 2022 order has been

filed. We therefore reinstate this appeal and dismiss it for want of jurisdiction.


                                                     PER CURIAM




                                                   -2-